The conviction is for the possession of intoxicating liquor in a container to which no tax stamp was affixed showing the payment of the tax on such beverage due the State of Texas. The punishment assessed is a fine of $150.00.
The record is before us without a statement of facts or bills of exception. No judgment of the trial court appears in the transcript.
We also note that the record fails to contain any notice of appeal, without which this court has no authority to consider the case. See Art. 827, C. C. P., and cases cited in Vernon's Ann. Tex. C. C. P., Vol. 3, p. 197. See also Branch's Ann. Tex. P. C., Sec, 588.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 262